Exhibit 10.4

March 1, 2006

Stephen Kelly

Chordiant Software, Inc.

20400 Stevens Creek Blvd., Suite 400

Cupertino, CA 95014

Dear Stephen:

This letter sets forth the terms of the separation agreement (the “Agreement”)
that Chordiant Software, Inc. (the “Company”) is offering to you to aid in your
employment transition.

1. Separation Date. Your employment termination date will be May 1, 2006 (the
“Separation Date”). Between now and the Separation Date, you will remain an
employee of the Company under the same terms and conditions currently in effect,
provided however, that as of the date of this Agreement, you will no longer
serve as an officer of the Company.

2. Board of Directors. You will remain a member of the Company’s Board of
Directors (“Board”) until the date of the Company’s 2006 Annual Shareholders’
Meeting unless your resignation is required earlier due to the independence
requirements of the Securities and Exchange Commission or NASDAQ Stock Market.
On the Separation Date, you will tender your resignation from the Board to be
effective on the date of the Company’s 2006 Annual Shareholders’ Meeting or such
earlier date as may be required due to the independence requirements of the
Securities and Exchange Commission or NASDAQ Stock Market.

3. Accrued Salary and Vacation Pay. On the Separation Date, the Company will pay
you all accrued salary and all accrued and unused vacation (if any) earned by
you through the Separation Date, less standard payroll deductions and
withholdings. You are entitled to these payments by law.

4. Severance Benefits. The Company will provide you with the following severance
benefits subject to the terms and conditions set forth below:

a. Salary Continuation. The Company will continue your base salary currently in
effect ($400,000) for a twelve (12) month period following the Separation Date.
These payments shall be made on the Company’s regular payroll schedule,
beginning with the first regularly scheduled payroll date following the
Separation Date, and shall be subject to standard payroll deductions and
withholdings.

b. Bonus. If you earn your bonus for the first two quarters of the 2006 fiscal
year under the terms of the Company’s 2006 Executive Bonus Plan, then the
Company will pay you your bonus for those quarters at the range of 80% of your
base salary, subject to the terms and conditions set forth in the 2006 Executive
Bonus Plan. Any such bonus shall be paid on the schedule set forth in the 2006
Executive Bonus Plan, and shall be subject to standard payroll deductions and
withholdings.

 

- 1 -



--------------------------------------------------------------------------------

c. Equity Awards.

i. Restricted Stock. As you remain employed by the Company through April 1,
2006, you will vest in 100% of the shares subject to your restricted stock grant
for 125,000 shares. Except as otherwise provided herein, this grant shall be
governed in all respects by the terms of the applicable plan documents and stock
purchase agreement.

ii. Accelerated Vesting. The Company will accelerate the vesting of fifty
percent (50%) of any unvested shares subject to any stock options that you have
previously been granted by the Company. You and the Company acknowledge and
agree the number of shares to be accelerated under this section 4(c)(ii) shall
be 20,139 shares. These shares shall be deemed vested and exercisable as of the
Separation Date. Except as otherwise provided herein, your option(s) shall be
governed in all respects by the terms of the applicable plan documents and
option agreement.

iii. Post-Termination Exercise. You will have a one (1) year period following
the effective date of your resignation from the Board to exercise any vested
shares subject to any option(s) granted to you by the Company.

d. Outplacement Services. The Company will provide you with up to $5,000 of
outplacement assistance through a provider acceptable to the Company, with
payments to be made directly to the provider for services rendered.

e. Separation Date Release. As a condition to receiving the severance benefits
set forth in this section 4, you are required to execute the Separation Date
Release attached hereto as Exhibit A on the Separation Date, and to allow such
release to become effective.

f. UK Compromise Agreement. As a further condition to receiving the severance
benefits set forth in this section 4, you are required to execute the Compromise
Agreement attached hereto as Exhibit B within the period commencing on the
Separation Date and ending 7 calendar days thereafter and to submit the signed
Compromise Agreement to the Company before the end of this period.

5. Reimbursement of Legal Fees. The Company shall reimburse you for up to $2,000
in legal fees incurred for consultation regarding your employment status with
the Company and for the review of the terms of this Agreement upon receipt of
invoices for such services.

6. Health Insurance. You will continue to receive health insurance benefits
under the Company’s group plans, as currently enrolled, through the Separation
Date. After this date, and to the extent provided by the federal COBRA law or,
if applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an

 

- 2 -



--------------------------------------------------------------------------------

individual policy through the provider of the Company’s health insurance, if you
wish. You will be provided with a separate notice describing your rights and
obligations under the applicable state and/or federal insurance laws.

7. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits relating to or
arising from your employment with the Company, after the Separation Date, with
the exception of any vested right you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account). By way of example,
you acknowledge that you are not owed any bonus, incentive compensation, or
commissions, except as may be expressly provided herein.

8. Expense Reimbursement. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, for which you seek reimbursement. The Company will reimburse you for such
expenses pursuant to its regular business practice.

9. Return of Company Property. You agree to fulfill your obligation to within
five days of your Separation Date return to the Company all Company documents
(and all copies thereof) and other Company property in your possession or
control, including, but not limited to, Company files, notes, correspondence,
memoranda, notebooks, drawings, records, reports, lists, compilations of data,
proposals, agreements, drafts, minutes, studies, plans, forecasts, purchase
orders, business cards and stationery, financial and operational information,
technical and training information, research and development information,
customer information and contact lists, sales and marketing information,
personnel information, vendor information, promotional literature and
instructions, product and manufacturing information, computer-recorded
information, electronic information (including e-mail and correspondence), other
tangible property and equipment (including, but not limited to, computer
equipment, facsimile machines, and cellular telephones), credit cards, entry
cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
immediately make a diligent search to locate any such documents, property and
information. In addition, if you have used any personal computer, server, or
e-mail system to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, you agree to within five days of
your Separation Date provide the Company with a computer-useable copy of all
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as reasonably requested to verify that
the necessary copying and/or deletion is completed. Your timely return of all
such Company documents and other property is a precondition to your receipt of
the severance benefits provided under this Agreement.

10. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement (the
“Proprietary Information Agreement”), a copy of which is attached hereto as
Exhibit C.

 

- 3 -



--------------------------------------------------------------------------------

11. Nondisparagement. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
and the Company (through its officers and directors) agrees not to disparage you
in any manner likely to be harmful to you or your business, business reputation
or personal reputation; provided that you and the Company may respond accurately
and fully to any inquiry or request for information when required by legal
process.

12. No Voluntary Adverse Action. You agree that you will not voluntarily (except
in response to legal compulsion) assist any third party in bringing or pursuing
any proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents.

13. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful, and accurate information in witness interviews and
deposition and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages or other compensation) and will make reasonable efforts
to accommodate your scheduling needs. In addition, you agree to execute all
documents (if any) necessary to carry out the terms of this Agreement.

14. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

15. Release of Claims. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release, acquit and forever discharge the Company and its parent or subsidiary
entities, successors, predecessors and affiliates, and its and their directors,
officers, employees, shareholders, agents, attorneys, insurers, affiliates and
assigns, from any and all claims, liabilities and obligations, both known and
unknown, that arise from or are in any way related to events, acts, conduct, or
omissions occurring at any time prior to and including the date you sign this
Agreement. This general release includes, but is not limited to: (a) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance payments, fringe benefits, stock, stock
options, or any other ownership or equity interests in the Company; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including but not
limited to claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including but not limited to claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the California Labor Code, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, you are not

 

- 4 -



--------------------------------------------------------------------------------

hereby releasing the Company from any obligation it may otherwise have to
indemnify you for your acts within the course and scope of your employment with
the Company, pursuant to the articles and bylaws of the Company, any fully
executed written agreement with the Company, or applicable law. You represent
that you have no lawsuits, claims or actions pending in your name, or on behalf
of any other person or entity, against the Company or any other person or entity
subject to the release granted in this paragraph. In addition, you covenant not
to sue, initiate, or continue any legal or administrative proceeding with regard
to any or all claims you have released herein.

16. ADEA WAIVER. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA and that the
consideration given for the waiver and release in the preceding paragraph is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your waiver and release do not apply to any rights or claims that may
arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this Agreement (although you may voluntarily decide not to do
so); (c) you have twenty-one (21) days within which to consider this Agreement
(although you may choose to voluntarily execute this Agreement earlier); (d) you
have seven (7) days following the execution of this Agreement to revoke this
Agreement (in a written revocation sent to the Company’s Chairman); and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by the Company (the “Effective Date”).

17. Section 1542 Waiver. In giving the release set forth in this Agreement,
which includes claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.” You hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.

18. Miscellaneous. This Agreement (including its Exhibits) constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. By way of example (and without limitation), this
Agreement supersedes your offer letter dated November 14, 2002. This Agreement
may not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be deemed to have
been entered into, and construed and enforced in accordance with, the laws of
the State of California without regard to conflicts of law principles, save for

 

- 5 -



--------------------------------------------------------------------------------

Exhibit B, which shall be deemed to have been entered into, and construed and
enforced in accordance with, the laws of England. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement, or rights hereunder, shall be in writing and
shall not be deemed to be a waiver of any successive breach or rights hereunder.
This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

Sincerely,

 

CHORDIANT SOFTWARE, INC. By:  

/s/ Steven R. Springsteel

 

Exhibit A – Separation Date Release

EXHIBIT B - UK Compromise Agreement

Exhibit C – Proprietary Information Agreement

 

UNDERSTOOD AND AGREED:  

/s/ Steven Kelly

  Stephen Kelly   

Date: March 18, 2006

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

(To be signed on the Separation Date.)

In exchange for the severance benefits and other consideration provided to me by
Chordiant Software, Inc. (the “Company”), and as required by my Separation
Agreement with the Company, I hereby provide the following Separation Date
Release (the “Release”).

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions
occurring at any time prior to or at the time that I sign this Release. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the federal Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, and the California Fair Employment
and Housing Act (as amended). Notwithstanding the foregoing, I am not releasing
the Company hereby from any obligation to indemnify me pursuant to the articles
and bylaws of the Company, any valid fully executed indemnification agreement
with the Company, applicable law, or applicable directors and officers liability
insurance. I represent that I have no lawsuits, claims or actions pending in my
name, or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted in this paragraph.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (a) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (d) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Chairman; and (e) this Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth calendar day after the date I sign it (the
“Effective Date”).

 

- 7 -



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to my release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

 

By:  

 

  Stephen Kelly Date:  

 

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT B

UK Compromise Agreement

THIS AGREEMENT is made the      day of March 2006

BETWEEN:

 

(1) CHORDIANT SOFTWARE, INC a US corporation with its worldwide headquarters at
20400 Stevens Creek Blvd, Cupertino, CA, 95014, U.S.A. (the “Company”); and

 

(2) STEPHEN KELLY of 20400 Stevens Creek Blvd, Cupertino, CA, 95014, U.S.A.
(“You/you”).

 

1. You acknowledge and agree that your employment with the Company will
terminate on the 1 May 2006 (the “Termination Date”).

 

2. You warrant to the Company that you have received independent advice from
[name of solicitor] of [name of solicitor’s firm] of [address of solicitor’s
firm] (the “Relevant Independent Adviser”) as to the terms and effects of this
Agreement under English law prior to your executing the same and, in particular,
as to its effect on your ability to pursue any of the rights or claims set out
in clause 3 of this Agreement. It is a condition of this Agreement that you will
procure that the Relevant Independent Adviser executes the Relevant Independent
Adviser’s Certificate set out in Appendix 1 to this Agreement and submits it to
the Company within two working days of the date of this Agreement.

 

3. The payments and other benefits provided to you by the Company under this
Agreement set out in the letter of March 1 are being paid to you by the Company
and are hereby accepted by you in full and final settlement of any and all
claims you have or may have against the Company, any Group Company (as defined
below) or any of the officers, directors, employees or consultants of the
Company or any Group Company, whether such claims arise out of or are in
connection with your employment with the Company, any contract of employment
between the Company and you, the termination of your employment with the
Company, including, but not limited to, claims:

 

  3.1 for or in relation to: unfair dismissal; discrimination, harassment or
victimisation on the grounds of your sex, marital status or gender;
discrimination, harassment or victimisation on the grounds of your race, colour,
nationality, or ethnic or national origins; discrimination, harassment or
victimisation on the grounds of any disability you have or may have; a failure
to make reasonable adjustments under Section 4A Disability Discrimination Act
1995; discrimination, harassment or victimisation on the grounds of sexual
orientation, discrimination, harassment or victimisation on the grounds of
religion or belief, unlawful or unauthorised deductions of or from wages; equal
pay; you having made or threatened to make a “protected disclosure” within the
meaning of Section 43A Employment Rights Act 1996; and any entitlement to a
statutory or contractual redundancy payment;

 

- 9 -



--------------------------------------------------------------------------------

  3.2 for or in relation to breach of contract or breach of the Working Time
Regulations 1998, including, but not limited to, claims in respect of any unpaid
salary, pay in lieu of notice, wrongful dismissal, holiday pay, sick pay,
commission, pension contributions, bonus payments or incentive payments of any
kind;

 

  3.3 arising under the common law (including, without limitation, all tortious
claims) and all claims for breach of statutory duty, including, without
limitation all personal injury claims arising from any illnesses, diseases,
medical conditions, symptoms, accidents or injuries of which you are aware at
the date of this Agreement;

 

  3.4 under the Employment Rights Act 1996; the Trade Union and Labour Relations
(Consolidation) Act 1992; the National Minimum Wage Act 1998; the Working Time
Regulations 1998; or under any other laws of England or the European Union,

Provided that nothing in this Agreement will affect any rights or settle any
claims which you have or may have in relation to your accrued rights under any
occupational pension scheme operated by the Company or in relation to any
personal injury claims arising from any illnesses, diseases, medical conditions,
symptoms, accidents or injuries of which you are unaware at the date of this
Agreement.

 

4. You hereby warrant and represent that:

 

  4.1 you have raised each and every claim set out in Clause 3 above prior to
entering into this Agreement; and

 

  4.2 in relation to any claim which you have not raised in Clause 3, you are
not, to the best of your knowledge, having taken independent advice from the
Relevant Independent Adviser, aware of any such claim or any facts or matters
which might give rise to any such claim.

 

5. You acknowledge and agree that the severance benefits payable to you under
section 4 of the separation agreement between the Company and you shall
constitute good and valuable consideration for the terms and conditions set out
in this Agreement.

 

6. The parties acknowledge and agree that this Agreement satisfies the
conditions for regulating compromise agreements under Section 203(3) of the
Employment Rights Act 1996, Section 77(4A) of the Sex Discrimination Act 1975,
Section 72(4A) of the Race Relations Act 1976, Section 288(2B) of the Trade
Union and Labour Relations (Consolidation) Act 1992, Section 9(3) of the
Disability Discrimination Act 1995, Regulation 35(3) of the Working Time
Regulations 1998, Section 49(4) of the National Minimum Wage Act 1998,
Regulation 9 of the Part-Time Workers (Prevention Of Less Favourable Treatment)
Regulations 2000, Schedule 4 of the Employment Equality (Sexual Orientation)
Regulations 2003 and Schedule 4 of the Employment Equality (Religion or Belief)
Regulations 2003.

 

- 10 -



--------------------------------------------------------------------------------

7. In this Agreement “Group Company” means each and every company and/or
corporation in any jurisdiction: (a) which from time to time is a subsidiary or
a holding company of the Company; (b) which from time to time is a subsidiary of
such holding company (excluding the Company); and (c) over which the Company or
its holding company has control within the meaning of Section 416 of the Income
and Corporation Taxes Act 1988 (and where the terms “subsidiary” and “holding
company” have the meanings attributed to them by section 736 of the Companies
Act 1985) and the term “Group Companies” shall be construed accordingly.

 

8. You acknowledge and agree that the Company is entering into this Agreement
not only for itself but also as the trustee of each Group Company. You agree
that any Group Company shall be entitled to enforce any term of this Agreement
that confers a benefit on that Group Company and that this clause shall be
interpreted as complying with Section 1(a) of the Contracts (Rights of Third
Parties) Act 1999 for this purpose. Except with respect to any Group Companies
(which shall be deemed third party beneficiaries), no term of this Agreement is
enforceable under the Contract (Rights of Third Parties) Act 1999 by any person
who is not a party to this Agreement.

 

9. This Agreement shall be construed in accordance with the law of England and
the parties submit to the exclusive jurisdiction of the English Courts.

 

10. This Agreement is provided on a without prejudice basis but shall become
binding on the parties at such time as it has been signed by both parties to
this Agreement.

IN WITNESS the parties have signed this Agreement on the date written above.

 

Signed for and on behalf of

Chordiant Software, Inc:

  

 

 

Signed by Stephen Kelly:

  

 

 

 

- 11 -



--------------------------------------------------------------------------------

Appendix 1

RELEVANT INDEPENDENT ADVISER’S CERTIFICATE

I, [name of solicitor] of [name of solicitor’s firm], solicitors, of [address of
solicitor’s firm] hereby certify to CHORDIANT SOFTWARE, INC (the “Company”)
that:

 

1. I am instructed by Stephen Kelly (the “Employee”).

 

2. At all times during which I have advised the Employee on the subject matter
of the Compromise Agreement between the Company and the Employee (the
“Agreement”) I have been a Relevant Independent Adviser as defined by
Section 203(3A) of the Employment Rights Act 1996, Section 77(4B) of the Sex
Discrimination Act 1975, Section 72(4B) of the Race Relations Act 1976, section
288(4) of the Trade Union and Labour Relations (Consolidation) Act 1992, section
9(4) of the Disability Discrimination Act 1995, section 35(4) of the Working
Time Regulations 1998, Section 49(5) of the National Minimum Wage Act 1998,
Regulation 9 of the Part-time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, Schedule 4 of the Employment Equality (Sexual Orientation)
Regulations 2003, and Schedule 4 of the Employment Equality (Religion or Belief)
Regulations 2003.

 

3. I have given independent advice to the Employee as to the terms and effect of
the Agreement under English law prior to the Employee executing the same and, in
particular, as to its effect on the Employee’s ability to pursue any rights or
claims before an Employment Tribunal.

 

4. When I gave the advice referred to in sub-clause 3 above, there was in force
a contract of insurance covering the risk of a claim by the Employee in respect
of loss arising in consequence of the said advice.

 

Signed by the Relevant

Independent Adviser:

  

 

 

Dated:

  

 

  2006

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT C

Proprietary Information and Inventions Agreement

 

- 13 -